Title: Thomas Jefferson to William Jones, 26 October 1817
From: Jefferson, Thomas
To: Jones, William


                    
                        Dear Sir
                        Monticello 
				  Oct. 26. 17.
                    
                    When I lately addressed you on the subject of a bank at Lynchburg, I little expected to be so soon called on to trouble you a second time. these two calls on me however have stood on grounds too peculiar to induce a fear of repetition, and therefore I proceed to obey the 2d as I did the 1st. there is an idea that branches of the National b bank will be established at Petersburg & Lynchburg, and the places of cashiers to these banks become of course objects of desire. among the competitors, for the former of preference, is mr Archibald Thweatt, a resident of that neighborhood, who requests me to testify what I know of him, which I do with candor & as a duty. his father was a merchant of Petersburg, where this gentleman was born & brought up. being intended for the bar, his father brought him up in his counting house, as a preliminary qualification, where he learnt the business of accompts in which he is considered among the most accomplished. he then studied the law, & practised it with such success & general approbation, as to have early made & realized a competent fortune to which he retired. but he finds he has neither the skill nor the habits of a farmer, & wishes to get into a business more congenial to his habits, and this is the more so as he has been for some time one of the Directors of the Petersburg bank of Virginia. I know him personally and intimately. he is perfectly clear & independant in his circumstances, of as pure integrity as lives, and indefatigable in whatever he undertakes.  he is at present a member of our legislature, & of great influence in it, which he has justly acquired by his merit & talents. I do but perform a duty in bearing witness to these truths, and am sure they will avail this candidate in your mind in weighing him with his competitors: and I do it with the more pleasure as it has furnished me another occasion of  renewing to you the assurances of my great friendship and respect.
                    
                        Th: Jefferson
                    
                